
	
		III
		112th CONGRESS
		1st Session
		S. RES. 229
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2011
			Mr. Udall of Colorado
			 (for himself, Mr. Hatch,
			 Mr. Bennet, Mr.
			 Begich, Mrs. Murray,
			 Ms. Cantwell, Mr. Bingaman, Mr. Udall of
			 New Mexico, Mr. Wyden,
			 Ms. Murkowski, Mr. Tester, Mrs.
			 Boxer, and Mrs. Feinstein)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Recognizing the heroic efforts of
		  firefighters to contain numerous wildfires that have affected thousands of
		  people throughout the United States.
	
	
		Whereas every State in the United States has been affected
			 by wildfire in 2011;
		Whereas firefighters and residents have had to contend
			 with extreme and erratic fire behavior and rapid rates of fire spread;
		Whereas, as of June 12, 2011, more than 32,189 wildfires
			 have burned more than 4,700,000 acres of land, which represents more acres
			 burned than in all of 2010 and approximately 600,000 more acres than the
			 50-year average of total acres burned in the United States in an entire
			 year;
		Whereas, as of June 12, 2011—
			(1)the Southwestern
			 States have reported more than 1,600 fires that have burned more than 1,700,000
			 acres;
			(2)the Southern
			 States have reported more than 27,000 fires that have burned more than
			 2,400,000 acres;
			(3)the Northern and
			 Central Rocky Mountain States have reported 818 fires that have burned more
			 than 250,000 acres;
			(4)the State of
			 California and Great Basin Region have reported more than 7,200 fires that have
			 burned more than 21,000 acres;
			(5)the Northwestern
			 States and Alaska have reported more than 400 fires that have burned more than
			 260,000 acres; and
			(6)the Eastern
			 States have reported more than 3,500 fires that have burned more than 41,000
			 acres;
			Whereas, as of June 29, 2011, firefighters and personnel
			 from the Federal, State, and county levels have responded overwhelmingly to
			 battle wildfires throughout the United States, filling more than 95,600
			 requests for firefighter crew members; and
		Whereas the brave men and women who answered the calls for
			 assistance have worked to minimize the displacement of thousands of residents
			 and to protect against loss of life and property: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 heroic efforts of firefighters to contain wildfires and protect lives, homes,
			 natural resources, and rural economies throughout the United States;
			(2)encourages the
			 people and government officials of the United States to express their
			 appreciation to the brave men and women serving in the firefighting services
			 throughout the United States;
			(3)encourages the
			 people and communities of the United States to be diligent in preventing and
			 preparing for wildfires; and
			(4)encourages the
			 people of the United States to keep in their thoughts those who have
			 experienced loss as a result of wildfire.
			
